Exhibit 10.14
Patriot Capital Funding, Inc.
Employee Restricted Stock Plan
Restricted Stock Agreement for Executive Officers
Date of Grant:                    
               1. Grant of Employee Restricted Stock. Subject to the terms and
conditions herein and the provisions of the Patriot Capital Funding, Inc.
Employee Restricted Stock Plan (the “Plan”), Patriot Capital Funding, Inc. (the
“Company”) on the above date has granted to the Grantee named below (the
“Grantee”) Shares subject to the restrictions in this Agreement (“Restricted
Stock”) as shown below:
Grantee: [name of Grantee]
Restricted Stock: [number of Shares]
               All capitalized terms used herein shall have the same meaning as
set forth in the Plan, except as otherwise specified in this Agreement.
               2. Vesting. The Grantee shall become vested in the Restricted
Stock evidenced by this Agreement, and the forfeiture and transferability
provisions set forth in Section 3 and 5 of this Agreement shall lapse, in
accordance with the following schedule:
[     % of the] Shares on the first anniversary of Date of Grant;
[     % of the] Shares on the second anniversary of Date of Grant:
[     % of the] Shares on the third anniversary of Date of Grant;
[     % of the] Shares on the fourth anniversary of Date of Grant.
               Notwithstanding the foregoing, the Grantee will become vested in
all of the Restricted Stock upon the occurrence of any of the following events:
     (a) the Grantee’s termination of employment by the Company without Cause
(as defined below) or by the Grantee for Good Reason (as defined below); or
     (b) a Change in Control of the Company (as defined below).
          “Cause” has the meaning set forth in the Grantee’s employment
agreement with the Company in effect at the time of Grantee’s termination of
employment. If no such employment agreement is in effect at the time of
Grantee’s termination of employment or if such employment agreement does not
contain a definition of the term “Cause,” “Cause” means (i) the Grantee’s
willful and continued failure to perform substantially his duties with the
Company (other than any such failure resulting from the Grantee’s incapacity due
to physical or mental illness or any such failure subsequent to the Grantee
being delivered a notice of termination without Cause by the Company or
delivering a notice of termination for Good Reason to the Company that results
in the Grantee’s termination of employment) after a written demand for
substantial performance is delivered to the Grantee by the Company which
specifically identifies the manner in which the Company believes that the
Grantee has failed to perform substantially his duties; (ii) the Grantee’s
willfully engaging in illegal conduct or gross misconduct which is demonstrably
and materially injurious to the Company or its Affiliates (as defined below),
(iii) the Grantee’s ineligibility to serve as an employee, officer, or director
of the Company pursuant to Section 9 of the Investment Company Act of 1940, as
amended (the “1940 Act”), or (iv) the Grantee’s conviction of a felony or crime
involving moral turpitude; provided, however, that a failure on the part of the
Grantee to achieve performance objectives set by the Company shall not in and of
itself constitute Cause pursuant to clause (i) hereof. Prior to terminating the
Grantee’s employment for Cause, the Company must notify the Grantee in writing
of any event purporting to constitute Cause within 45 days of the Board’s
knowledge of its existence and, if curable, must provide the Grantee with at
least 20 days to cure such event. If such event is not cured by the Grantee in
such time period, or is incurable, then the Grantee’s employment shall be
terminated for Cause if 2/3 of the independent members of the Board determine in
writing to so terminate his employment.
               “Good Reason” has the meaning set forth in the Grantee’s
employment agreement with the Company in effect at the time of Grantee’s
termination of employment. If no such employment agreement is in effect at the
time of Grantee’s termination of employment or if such employment agreement does
not contain a definition of the term “Good Reason,” “Good Reason” means, without
the Grantee’s express written consent, the occurrence of any of the following
events:

 



--------------------------------------------------------------------------------



 



     (i) any material change in the duties or responsibilities (including
reporting responsibilities) of the Grantee that is inconsistent in any material
and adverse respect with the Grantee’s position, duties, responsibilities or
status with the Company (including any material and adverse diminution of such
duties or responsibilities);
     (ii) a material and adverse change in the Grantee’s titles or offices
(including, if applicable, membership on the Board with the Company;
     (iii) a reduction by the Company in the Grantee’s rate of annual base
salary or an adverse change in the value or reasonableness of the Grantee’s
annual bonus opportunity as a percentage of his base salary, provided, however,
that the Grantee’s rate of annual base salary may be reduced without being
considered Good Reason if such reduction is implemented by the Company as part
of an overall general salary reduction affecting substantially all of its
employees and such reduction to the base salary on a percentage basis is equal
to or less than the percentage reduction otherwise implemented;
     (iv) any requirement of the Company that the Grantee be based anywhere more
than 35 miles from the office where the Grantee is based on the Date of Grant
under this Agreement, or, if the Grantee subsequently agrees to a change in such
location, 35 miles from such new office location; or
     (v) the failure of any purchaser or successor to all or substantially all
of the Company’s assets to assume the obligations of the Company contained in
this Agreement, either in writing or as a matter of law.
               The Grantee must notify the Company of any event purporting to
constitute Good Reason within 45 days following the Grantee’s knowledge of its
existence, and the Company shall have 20 days in which to correct or remove such
Good Reason, or such event shall constitute Good Reason.
               “Change in Control” has the meaning set forth in the Grantee’s
employment agreement with the Company in effect at the time of Grantee’s
termination of employment. If no such employment agreement is in effect at the
time of Grantee’s termination of employment or if such employment agreement does
not contain a definition of the term “Change in Control,” “Change in Control”
means the occurrence of any of the following events:
               (i) An acquisition in one or more transactions (other than
directly from the Company) of any voting securities of the Company by any Person
(as defined below) immediately after which such Person has Beneficial Ownership
(as defined below) of fifty percent or more of the combined voting power of the
Company’s then outstanding voting securities; provided, however, in determining
whether a Change in Control has occurred, voting securities which are acquired
in a “Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (A) an employee benefit plan (or a trust forming a
part thereof) maintained by (I) the Company or (II) any corporation or other
Person of which a majority of its voting power or its voting equity securities
or equity interest is owned, directly or indirectly, by the Company (for
purposes of this definition, a “Subsidiary”), (B) the Company or its
Subsidiaries, or (C) any Person in connection with a “Non-Control Transaction”
(as hereinafter defined);
               (ii) The individuals who, as of July 27, 2005, were members of
the Board (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the members of the Board or, following a Merger (as defined below),
the board of directors of the ultimate Parent Corporation (as defined below);
provided, however, that if the election, or nomination for election by the
Company’s common stockholders, of any new director was approved by a vote of at
least a majority of the Incumbent Board (or, with respect to the directors who
are not “interested persons” as defined in the 1940 Act, by a majority of the
directors who are not “interested persons” serving on the Incumbent Board), such
new director shall, for purposes of this Agreement, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or
               (iii) The consummation of:
     (A) A merger, consolidation or reorganization involving the Company (a
“Merger”) or an indirect or direct Subsidiary of the Company, provided that only
entities whose accounts are consolidated with those of the Company for financial
reporting purposes shall be deemed to be a Subsidiary of the Company for this
purpose, or to which securities of the Company are issued, unless:
          (I) the stockholders of the Company, immediately before a Merger, own,
directly or indirectly immediately following the Merger, more than fifty percent
of the combined voting power of the outstanding voting securities of (1) the
corporation resulting from the Merger (the “Surviving

2



--------------------------------------------------------------------------------



 



Corporation”) if fifty percent or more of the combined voting power of the then
outstanding voting securities of the Surviving Corporation is not Beneficially
Owned, directly or indirectly, by another Person or group of related Persons (a
“Parent Corporation”), or (2) if there is one or more Parent Corporations, the
ultimate Parent Corporation,
            (II) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for a Merger
constitute at least a majority of the members of the board of directors of
(1) the Surviving Corporation or (2) the ultimate Parent Corporation, if the
ultimate Parent Corporation, directly or indirectly, owns fifty percent or more
of the combined voting power of the then outstanding voting securities of the
Surviving Corporation, and
             (III) no Person other than (1) the Company, (2) any Subsidiary,
(3) any employee benefit plan (or any trust forming a part thereof) maintained
by the Company, the Surviving Corporation, any Subsidiary, or the ultimate
Parent Corporation, or (4) any Person who, together with its Affiliates,
immediately prior to a Merger had Beneficial Ownership of fifty percent or more
of the then outstanding voting securities, owns, together with its Affiliates,
Beneficial Ownership of fifty percent or more of the combined voting power of
the then outstanding voting securities of (1) the Surviving Corporation or
(2) the ultimate Parent Corporation.
             Each transaction described in clauses (I) through (III) above shall
herein be referred to as a “Non-Control Transaction.”
               (B) A complete liquidation or dissolution of the Company (other
than where assets of the Company are transferred to or remain with a Subsidiary
or Subsidiaries of the Company).
               (C) The direct or indirect sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than (1) a
transfer to a Subsidiary, (2) under conditions that would constitute a
Non-Control Transaction with the disposition of assets being regarded as a
Merger for this purpose, or (3) the distribution to the Company’s stockholders
of the stock of a Subsidiary or any other assets).
               (D) The effectiveness of an agreement pursuant to which a person
or entity serves or acts as the investment adviser (as such term is defined in
Section 2(a)(20) of the 1940 Act) of the Company.
               Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because any Person (the “Subject Person”) acquired
Beneficial Ownership of more than the permitted amount of the then outstanding
voting securities as a result of the acquisition of voting securities by the
Company which, by reducing the number of voting securities then outstanding,
increases the proportional number of shares Beneficially Owned by the Subject
Persons, provided that if a Change in Control would occur (but for the operation
of this sentence) as a result of the acquisition of voting securities by the
Company, and after such share acquisition by the Company, the Subject Person
becomes the Beneficial Owner of any additional voting securities which increases
the percentage of the then outstanding voting securities Beneficially Owned by
the Subject Person, then a Change in Control shall occur.
               “Affiliate” means, with respect to any Person, any other Person
that, directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person.
               “Beneficial Ownership” means ownership within the meaning of
Rule 13d-3 promulgated under Securities Exchange Act of 1934 (the “Exchange
Act”).
               “Person” means “person” as such term is used for purposes of
Section 13(d) or 14(d) of the Exchange Act, including without limitation, any
individual, corporation, limited liability company, partnership, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity or any group of Persons.
     3. Forfeiture. Upon the Grantee’s termination of employment (other than by
the Company without Cause or by the Grantee for Good Reason), any unvested
portion of the Restricted Stock granted under this Agreement will be forfeited.
     4. Dividends and Voting Rights. During the period before the restrictions
set forth in Sections 2 and 3 of this Agreement lapse on the Restricted Stock,
the Grantee will have the same rights to vote the Restricted Stock and to
receive distributions with respect to the Restricted Stock as does any other
holder of Shares.
     5. Transferability. Restricted Stock with respect to which the restrictions
have not lapsed in accordance with Sections 2 and 3 shall not be assignable or
transferable. Any attempt to assign, pledge, transfer, hypothecate, or otherwise

3



--------------------------------------------------------------------------------



 



dispose of Restricted Stock and any levy of execution, attachment, or similar
process on the Restricted Stock shall be null and void.
               6. No Right to Employment. Nothing contained in this Agreement
shall confer upon any Grantee any right to the continuation of his employment,
agency, service as a director, or other relationship with the Company or any
Affiliate or interfere in any way with the right of the Company or any
Affiliate, subject to the terms of any separate employment or other agreement to
the contrary, at any time to terminate such employment, service or agreement or
to increase or decrease the compensation of the individual from the rate in
effect at the Date of Grant of the Restricted Stock.
               7. Withholding. The Company shall have the right to require the
Grantee to remit to the Company an amount sufficient to satisfy any federal,
state, and local withholding tax requirements. To the extent permitted by the
1940 Act and in the Board’s sole discretion and in the manner and amount
determined by the Board, the Grantee may elect to satisfy any withholding
obligation, in whole or in part, by electing to have the Company withhold
Restricted Stock with a fair market value equal to the amount required to be
withheld. The Grantee acknowledges that, as of the Date of Grant, the Company
has been advised by its legal counsel that the 1940 Act prohibits the Company
from withholding Restricted Stock in the manner provided for in the immediately
preceding sentence.
               8. Administration and Interpretation. In consideration of the
grant, the Grantee agrees that the Board shall have the exclusive power and
discretion to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation, and application of the Plan and Agreement as
are consistent therewith and to interpret or revoke any such rules. All actions
taken and all interpretations and determinations made by the Board shall be
final, conclusive, and binding upon the Grantee, the Company, and all other
interested persons. No member of the Board shall be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Agreement. The Board may delegate its interpretive authority to an
officer or officers of the Company.
               9. Incorporation of Terms of Plan. By his or her signature below,
Grantee acknowledges that he or she has read the terms of the Plan and agrees to
be bound by all provisions thereof. The Grantee further acknowledges that he or
she has been advised that he or she may consult with counsel of his or her
choosing in considering this Agreement, that he or she has had an adequate
opportunity to do so, and that he or she is entering into this Agreement
voluntarily.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
an appropriate officer and the Grantee has executed this Agreement, both as of
the date of grant shown above.

                  PATRIOT CAPITAL FUNDING, INC.      
 
  By:  
 
     
 
  Dated:  
 
   

         
Grantee:
 
 
     
Dated:
 
 
   

5